This record is before us without a statement of facts or bills of exceptions.
There is a statement in the motion for new trial that appellant was not prepared for trial, not having been able to procure material evidence on account of having no attorney to attend to his case; and he further states that he made a motion for continuance when the case was called for trial and that the court overruled this and he was compelled to go to trial unprepared. There is no bill of exception reserved to this matter and there is nothing in the record verifying this statement except the mention of it in the motion for new trial.
As the record is presented we are unable to review these questions. The judgment will, therefore, be affirmed and it is so ordered.
Affirmed.